DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a product order fulfillment system and recites, in part, “wherein the selected lift defines a fulfillment stream of mixed case pickfaces streaming outbound at the base level from the selected lift and from the at least one elevated deck to a load fill, and wherein the at least one pickface buffer station, of the at least one elevated deck at the selected lift, supports one of the mixed case pickfaces so that the transfer of the pickface between the buffer station on and off the at least one lift defines a portion of the streaming pickfaces in an ordered sequence of streaming pickfaces based on a predetermined sequence of the load fill.”  These claim limitations when considering the claim as a whole were not found in the prior art.  
US Pub. No. 2012/0101627 to Lert is considered the closest prior art and discloses a warehousing system for storing and retrieving goods disposed in containers, the system including a transport lift for transporting containers to and from a storage array and an order fulfillment station for generating order containers which are entered onto the storage shelves of the storage array.  However, Lert does not teach sorting pickfaces on the fly while transferring containers in an ordered sequence between the lift and a buffer station in accordance with a predetermined sequence.  Therefore, claim 1 is allowable as well as claims 2-8 which depend therefrom.
Furthermore, independent claim 9 is allowable as it recites features similar to those found in the limitations of claim 1 above.  Claims 10-16 are allowable as they depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769. The examiner can normally be reached M-F, 730-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655